United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
            ___________

            No. 98-1945
            ___________

Virginia M. Locke; William G. Locke,   *
                                       *
                   Appellants,         *
                                       *
      v.                               *
                                       *
Wal-Mart Stores, Inc.,                 *
                                       *
                   Appellee.           *

            __________

            No. 98-2138
            __________

Virginia M. Locke; William G. Locke,   *   Appeals from the United States
                                       *   District Court for the Western
                   Appellees,          *   District of Missouri.
                                       *
      v.                               *        [UNPUBLISHED]
                                       *
Wal-Mart Stores, Inc.,                 *
                                       *
                   Appellant.          *

            __________

            No. 98-3064
            __________

Virginia M. Locke; William G. Locke,   *
                                          *
                   Appellants,            *
                                          *
      v.                                  *
                                          *
Wal-Mart Stores, Inc.,                    *
                                          *
                   Appellee.              *

             __________

             No. 98-3119
             __________

Virginia M. Locke; William G. Locke,    *
                                        *
                   Appellees,           *
                                        *
      v.                                *
                                        *
Wal-Mart Stores, Inc.,                  *
                                        *
                   Appellant.           *
                                   ___________

                           Submitted: June 14, 1999
                               Filed: June 21, 1999
                                  ___________

Before BOWMAN, HEANEY, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

      Virginia M. Locke and William G. Locke appeal the district court's grant of Wal-
Mart Stores, Inc.'s (Wal-Mart) motion for judgment as a matter of law in the Lockes'


                                         -2-
action to recover for personal injuries and loss of consortium arising from a fall when
Virginia Locke was a patron at a Wal-Mart store. We review the grant of a motion for
judgment as a matter of law under a well-established standard. After careful review of
the record and the parties' submissions, we conclude the district court correctly granted
judgment in Wal-Mart's favor. We also conclude a comprehensive opinion in this
diversity case would lack precedential value. We thus affirm the district court's ruling
without further discussion. Having ruled in Wal-Mart's favor, we need not consider the
Lockes' contention that the district court improperly entered a conditional order for a
new trial or Wal-Mart's cross-appeal. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-